Citation Nr: 1218736	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  05-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected conditions.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for bilateral pes planus.  

5.  Entitlement to service connection for an eye disorder.  

(The issue of entitlement to service connection for residuals of a stomach infection is the subject of a separate decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1977 to June 1980, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard and Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a Videoconference hearing in December 2011.  A transcript is of record.  

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for an acquired psychiatric disorder, does not relate specifically to an unestablished fact necessary to substantiate the claim; it does not raise a reasonable possibility of substantiating the claim.  

2.  The Veteran currently experiences bilateral knee disability; his allegations of pain since alleged in-service accidents are not credible.  

3.  The Veteran had pes planus noted upon entry into ACDUTRA and INACDUTRA with the U.S. Army Reserve, and did not have the disorder at any time during prior active service; there is no probative evidence of an increase in severity of pes planus during ACDUTRA or INACDUTRA periods, and the Veteran's assertions of pain since those periods are not credible.  


CONCLUSIONS OF LAW

1.  New and material having not been received, the claim for service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection for a right knee disorder is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  Service connection for a left knee disorder is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and redefines the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

The Veteran is represented by the Disabled American Veterans and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In the current case, the Veteran was not afforded examinations with regard to his claimed knee and foot disorders.  As is discussed in further detail below, the Board has determined that the Veteran's assertions of pain since service are inherently not credible, and as such, there is no probative evidence of knee disorders until decades after service, nor is there probative evidence of pes planus worsening in severity as a result of an ACDUTRA or INACDUTRA injury.  Accordingly, there is no duty to afford an examination in this case and VA has satisfied its duty to assist the Veteran in this regard.  See 38 C.F.R. §§ 3.326, 3.327 (2011).




Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Certain chronic disorder, to include arthritis (e.g. degenerative joint disease of the knee), will be presumed to be incurred in service if manifest to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  

It is further noted that a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (emphasis added).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis-New and Material Evidence

In January 2009, the Board denied service connection for an acquired psychiatric disorder, namely depression, to include as secondary to service-connected tinnitus, hearing loss, and an appendectomy scar.  The claims were not appealed to the U.S. Court of Appeals for Veterans Claims, and the decision is final.  Essentially, the Board found no merit to the Veteran's argument that current depression either had causal origins in service or as a consequence (either causally or by aggravation) of hearing loss, tinnitus, or an appendectomy scar.  

Within a time very proximate to the rendering of the Board's decision, the Veteran filed his new claim to reopen the previously denied claim for entitlement to service connection for a psychiatric disability.  He contends, in essence, that new and material evidence does exist to warrant a reopening.  

The Board's decision of January 2009 is rather recent, and although the Veteran has a history of treatment for depression and substance abuse dating to approximately 2003, the vast majority of these VA records, as well as private records (including a cursory opinion linking depression to pain in the appendectomy scar) were considered by the Board in its earlier decision.  Subsequent to the filing of the claim to reopen, the record was updated with more current VA clinical records which show some ongoing treatment for mental health complaints.  No records have been received, from either VA or private providers, which link current depression (or any other chronic psychiatric disability) to active service or to another service-connected disability.  In that sense, the added clinical records are new to the record; however, they are not material, as they do not relate to an unestablished fact necessary to substantiate the underlying claim for service connection. 

Indeed, all that is present that is even potentially supportive of the claim to reopen is the Veteran's new claim itself.  That claim, received in November 2009 (a mere 10 months after the Board's denial), simply reiterated the Veteran's belief that his current psychiatric problems were related to service-connected disorders.  This contention is neither new nor material.  As has there has been no evidence presented that is new and material, the claim to reopen must be denied.  See 38 C.F.R. § 3.156.  

Analysis-Service Connection

The Veteran contends that he developed chronic disorders of the knees and feet as a result of his active service or, alternatively, as a result of injury sustained while participating in ACDUTRA or INACDUTRA with the Army National Guard or Army Reserve.  With regard to the claimed pes planus, the Veteran asserts that he had pes planus noted upon entry into the Army Reserve and that the condition was aggravated by ACDUTRA or INACDUTRA.  

With regard to his alleged injury, the Veteran states that a "water buffalo" fell onto his knees while participating in an annual ACDUTRA field exercise.  He also makes a vague mention of a basketball injury.  A "water buffalo" is a large cylinder, carried on a trailer, utilized to provide potable water to troops in the field.  There is absolutely no documentation of such an injury occurring during an ACDUTRA period, nor is there a mention of a basketball injury, with the only evidence of these alleged occurrences  being the Veteran's own statements.  The Veteran had no reported knee or feet complaints during his period of active duty.  In the enlistment physical examination prior to entry into the Regular Army, it was noted that there was a history of a past effusion of the right knee; however, no residual disability was noted.  Pes planus was noted as present in a mild form during the enlistment physical examination with the Army Reserve (many years after the period of active duty).  There is no recordation of any subsequent complaints of this condition during ACDUTRA or INACDUTRA periods.  

Veterans are competent to report on that which comes to them through their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, something such as a knee injury experienced while near a "water buffalo" is something that can be perceived by the senses.  Thus, the Board does not dispute the Veteran's competency with regard to noting an ACDUTRA knee injury.  It is noted, however,  that the Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As noted above, there no documentation in the service treatment records regarding knee pain.  Indeed, there is nothing until approximately 2010, when chondromalacia and tendonitis were first diagnosed.  The Veteran had, prior to these clinical assessments, consulted with VA orthopedic providers as recently February and April 2008.  In these consultations, the Veteran did not complain of knee problems and only reported having pain in the back.  It is not until after the filing of the claims for benefits that there is evidence of treatment for knee complaints.  The Veteran's spouse testified that the Veteran had a lengthy history of complaints of knee pain; however, there is no contemporaneous medical evidence of knee treatment at the time of service discharge or at any point until approximately 2010.  The Veteran never mentioned the alleged "water buffalo" incident or any in-service basketball injury while in a clinical setting-he first mentioned this in 2011 while providing testimony to the Board.  

The Board cannot simply state that the lack of contemporaneous medical evidence, in itself, is a reason to doubt the Veteran's credibility.  See Buchanan, 451 F.3d 1331.  In this case, however, the first complaints and diagnoses of knee disorders is decades after service, and made at a time when he had filed a claim for benefits.  There are numerous VA clinical records dating to at least 2003, which indicate that the Veteran is fully aware of his ability to use VA treatment facilities for his medical complaints.  Moreover, there are inconsistencies between the Veteran's testimony and the evidentiary record.  Indeed, the Veteran has specifically alleged having knee treatment at VA from the time approximate to his alleged "water buffalo" incident in the 1980s.  As noted, there is simply no corroborating evidence of record.  Lastly, in a previous VA mental health examination of May 2006, the Veteran was noted to be "superficially cooperative" with the examiner while being "goal-oriented" in his interaction with him.  The Veteran was, at that time, attempting to link a psychiatric disability to an appendectomy scar, and he would consistently hold his abdomen when speaking to the psychologist.  The assessment of superficiality in this interaction strongly shows that the Veteran has a previous history of exaggerating when placed in a VA setting where he is being considered for benefits.  The Board may consider this, as well as the inconsistency in his testimony and the medical record, when making a determination as to the Veteran's credibility.  Simply put, with regard to the Veteran's claims, the Board must find the Veteran not credible.  

As noted above, with respect to pes planus, the Veteran did have this assessed in 1989 prior to his entrance into the Army Reserve.  There is no further record of complaint, treatment, or diagnosis of pes planus in the service treatment records.  Following service, there are limited foot complaints except for what has been reported to VA in the form of lay statements.  At orthopedic consultations in 2008, the Veteran did not report foot problems, and the record does not reflect that he has been seen by VA's podiatry service.  

The Board notes that the presumption of soundness and presumption of aggravation do not apply to a claimant who had only active duty for training and who is not otherwise a Veteran (for example, by reason of having a service-connected disability).  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Although the Veteran in this case had three years of prior active duty, for the purposes of the Veteran's Reserve service, he only ever rendered ACDUTRA or INACDUTRA.  Thus, for claims associated with disorders allegedly obtained solely by this reserve service, the presumptions of soundness and aggravation do not apply.  Indeed, although there is other service which qualifies him as a Veteran, his pes planus was only noted in connection with ACDUTRA/INACDUTRA, and there is no indication of an increase of severity or of further complaints of feet pain following his acceptance for service into the Army Reserve.  The only notation of pes planus indicates that it pre-existed his Reserve service.  Moreover, there is absolutely no evidence of any treatment for his feet that would indicate that his pes planus was aggravated by service.  Further, as noted above, the Veteran's credibility is questionable at best.  Much like the claim with the knees, the Veteran offered testimony that he has had numerous VA consultations for feet problems since the pes planus was noted prior to Reserve service.  This is simply inconsistent with the evidence of record.  Accordingly, the Veteran's claims for service connection for bilateral knee disabilities and pes planus are denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims. 38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365  (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected conditions, is denied.  

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for bilateral pes planus is denied.  



REMAND

Eyes

The Veteran contends that he developed a chronic eye disorder as a result of experiencing a fuel spill during a period of active service.  The service treatment records do note spillage of fuel into the eyes occurring in November 1978, and the Veteran was prescribed an eye wash at that time.  No corneal abrasions or other abnormalities were noted on examination.  The following month, however, the Veteran was treated for a stye on the left eye which had been noted to be recurring for approximately two months.  June 1978 clinical records also document treatment for a left eye stye.  

The Veteran has recently been seen by VA eye care providers, and he has been diagnosed as having allergic conjunctivitis.  There is, at present, no opinion of record that has addressed the etiology of this condition.  

Although the Board has noted problems with the Veteran's credibility with respect to the claims adjudicated in the decision above, the presence of an irritant in the eyes during service is well documented.  Indeed, the Veteran's military occupational specialty was petroleum supply specialist.  In light of the Veteran's treatment in service and the fact that there is a currently diagnosed eye disorder, the case must be remanded for a VA ophthalmology opinion addressing etiology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  

2.  Schedule the Veteran for a VA ophthalmology examination to determine the etiology of any currently present ocular disorder, to include allergic conjunctivitis.  In this regard, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently present eye disorder had causal origins in active service, to include as a result of the documented fuel spillage or other service as a petroleum supply specialist.  A rationale should accompany any conclusions reached in the narrative portion of the examination report.  

3.  Following the above-directed development, conduct a de novo review of the claim.  Should the claim not be granted, issue a supplemental statement of the case to the Veteran and his representative and forward the case to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


